IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER               §
OF THE BAR OF THE SUPREME               §
COURT OF THE STATE OF                   §      No. 564, 2016
DELAWARE:                               §
                                        §
GERARD F. GRAY.                         §

                           Submitted: December 6, 2016
                           Decided:   December 9, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 9th day of December 2016, it appears to the Court that:

      (1)    This is a lawyer disciplinary proceeding. On November 22, 2016, the

Board on Professional Responsibility filed a report with this Court recommending that

the respondent, Gerard F. Gray, be publicly reprimanded and placed on a period of

probation for two years, with the imposition of specific conditions. A copy of the

Board’s report is attached to this order. Neither the Office of Disciplinary Counsel nor

Gray has filed any objections to the Board’s report.

      (2)    The Court has considered the matter carefully. We find the Board’s

recommendation of a public reprimand with a two-year period of probation with

conditions to be appropriate.        Thus, we accept the Board’s findings and

recommendation for discipline and incorporate the Board’s findings and

recommendation by reference.
      NOW, THEREFORE, IT IS ORDERED that the Board’s November 22, 2016

report is hereby ACCEPTED. The Office of Disciplinary Counsel shall disseminate

this Order in accordance with Rule 14 of the Delaware Lawyers’ Rules of Disciplinary

Procedure.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




                                         2
EFiled: Nov 22 2016 12:28PM EST
Filing ID 59866735
Case Number 564,2016